

115 HR 5262 IH: To redesignate the Hudson River Valley National Heritage Area as the Maurice D. Hinchey Hudson River Valley National Heritage Area, and for other purposes.
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5262IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Mr. Sean Patrick Maloney of New York (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo redesignate the Hudson River Valley National Heritage Area as the Maurice D. Hinchey Hudson
			 River Valley National Heritage Area, and for other purposes.
	
		1.Redesignation of Heritage Area
 (a)RedesignationThe Omnibus Parks and Public Lands Management Act of 1996 (16 U.S.C. 461 note; Public Law 104–333) is amended by striking Hudson River Valley National Heritage Area each place it appears and inserting Maurice D. Hinchey Hudson River Valley National Heritage Area.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Heritage Area referred to in subsection (a) shall be deemed to be a reference to the Maurice D. Hinchey Hudson River Valley National Heritage Area.
			